HANFORD, District Judge.
The appeals in these two cases present for adjudication a single question as to the proper classification of imported merchandise for the purposes of assessing duties under the Dingley tariff law of 1897 (Act July 34, 1897, c. 11, § 1, 30 Stat. 151 [U. S. Comp. St, 1901, p. 1636]). The merchandise consists of dried fish imported in boxes contaiiling either 110 pounds or 330 pounds; the boxes being filled with one pound paper packages containing the fish, in which form it is sold at retail. The collector of customs exacted payment of duty at the rate of 30 per cent, ad valorem, under the last clause of paragraph 358 of the tariff act of 1897 which reads as follows:
“Pish in packages containing less than one-half barrel, and not specially provided for in this act, 30 per centum ad valorem.”
The importers paid the duty under protest, contending that the duty should have been assessed at the rate of three-fourths of one cent per pound under the first clause of paragraph 361 of said act, which reads as follows:
“261. Pish, fresh, smoked, dried, salted, pickled, frozen, packed in ice, or otherwise prepared for preservation, not specially provided for in this act, three-fourths of one cent per pound.”
Their contention was sustained by the decision of the Board of General Appraisers, and to reverse that decision the collector of customs appealed to this court.
By the provisions of the law the rate of duty collectible is to be fixed by reference to the bulk and weight of the package in which the fish is imported, and the question in these cases arises from the fact *1019that the fish was imported in one pound paper packages in form suitable for retail trade and distribution to consumers, and that a number of one pound packages were incased in boxes of weight and bulk sufficient to avoid the 30 per cent, ad valorem clause of the tariff law. It is the opinion of the court that the most reasonable construction of the law is that which tends to simplify the collector’s duties and facilitate economy and convenience in the method of collecting revenue.
Therefore the decision of the Board of General Appraisers, in holding that the box in which the merchandise was packed for transportation and wholesale trade is the package which determines the classification, rather than the more numerous and frail containers in which it was put up for retail trade, is correct, and the court affirms that decision.